Citation Nr: 0900168	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based upon legal status as a veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 notice of decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.  


FINDING OF FACT

The appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him eligible for VA benefits.  38 U.S.C.A. §§  101, 107 (West 
2002); 38 C.F.R. §§  3.1, 3.9, 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  The RO furnished a VCAA 
letter to the appellant in September 2003.  Another letter 
was sent to the veteran in October 2003 informing him of the 
service requirements for eligibility to VA benefits.  

VA requested and obtained service department verification of 
the appellant's service.  Due to the fact that qualifying 
service and how it may be established are governed by law and 
regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  Under the 
circumstances of this case, the Board finds that no 
additional VCAA notice or assistance are necessary.  

Analysis

The appellant contends that he is entitled to VA benefits due 
to his service during World War II. 

"Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "veteran of any 
war" is defined as any veteran who served in the active 
military, naval or air service during a period of war.  38 
C.F.R. § 3.1(e).  Service as a Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id.

In November 2004, the National Personnel Records Center 
(NPRC) certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This finding is binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Spencer v. West, 13 Vet. App. 376 (2000).  Given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for VA benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).




ORDER

Entitlement to benefits based upon status as a veteran is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


